The State of Connecticut’s petition for certification for appeal from the Appellate Court, 17 Conn. App. 385, is granted, limited to the following issues:
“Did the Appellate Court err in concluding that the seizure of the car keys used to unlock the van where the drugs were stored was not inadvertent and thus did not qualify as a plain view seizure?
“When in the course of a search pursuant to a warrant the police discover keys that may be used to unlock a van that is also authorized to be searched under the warrant, may the keys be seized for that purpose?”